An information in the circuit court for the county of St. Clair charged defendant with rape of a 19-year old woman.*
Defendant waived trial *Page 346 
by jury, was tried before the court, found guilty and sentenced. He prosecutes review by appeal, claiming the evidence failed to show the crime of rape.
At the midnight hour of September 19, 1941, the young woman was walking on the street in Port Huron and claims that defendant stopped his automobile, twisted her arms, pushed her in the car, locked the doors, then drove about eight miles out in the country, to a byroad and back of a school-house, where he had sexual intercourse with her against her struggles and screams. Defendant admitted driving to the place mentioned, but claims that the young woman willingly entered his automobile and made no protest or struggle when he had sexual intercourse with her. Defendant is married and his wife, he claimed, was then pregnant.
The trial judge had view of the young woman and the defendant when they gave their testimony. His judgment was fully supported by the testimony of the young woman and we may not make a different finding.
When defendant returned the young woman to her home she immediately made complaint of what had happened. She was taken to the police department and there related what she claimed had happened.
The trial judge heard the evidence of the young woman and defendant and we find no reason for disturbing his judgment of conviction. The conviction is affirmed.
BOYLES, C.J., and CHANDLER, NORTH, STARR, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred.
* See Act No. 328, § 520, Pub. Acts 1931 (Comp. Laws Supp. 1940, § 17115-520, Stat. Ann. § 28.788). — REPORTER. *Page 347